323 F.2d 364
Charles KING, Administrator of the Estate of Daniel M. Hawk,Deceased, Appellant,v.Frank and Alice SCHRIM, Individually, and t/d/b/a Garden Cafe.
No. 14377.
United States Court of Appeals Third Circuit.
Argued Oct. 7, 1963.Decided Oct. 16, 1963.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
Kim Darragh, Pittsburgh, Pa.  (Meyer, Darragh, Bucker, Bebenek & Eck, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Orders of Judgment of the District Court entered December 17, 1962 pursuant to the verdict of the jury will be affirmed.